     Case: 1:21-cv-04907 Document #: 1 Filed: 09/15/21 Page 1 of 11 PageID #:1




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NOTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION


Bobbie Bellinger,
      Plaintiff,                                    )
                                                    )   Case No. 21-cv-4907
       v.                                           )
                                                    )
American Indian Health Services of                  )     Jury Demanded
Chicago, Kenneth Scott, Roxanne                     )
Lavallie-Unabia, June Gerdes and Does               )
1-3                                                 )
       Defendants.                                  )

                                        COMPLAINT

                                     INTRODUCTION

1.     Plaintiff, Bobbie Bellinger, brings this lawsuit to redress over a decade of sexual

assault and harassment at the hands of her supervisor, Defendant Kenneth Scott, and

for retaliation against her for filing EEOC charges to redress these horrifying events.

Ms. Bellinger also sues Defendant Kenneth Scott in his personal capacity for assault and

battery and intentional infliction of emotional distress. Ms. Bellinger sues Board

Member June Gerdes, for negligence and former Board member and current Executive

Director Roxanna Lavallie Unabia, for negligence and for defamation and interference

with contract.

                             JURISDICTION AND VENUE

2.     This Court has jurisdiction over Plaintiff’s Title VII claims pursuant to 28 U.S.C.

§1331, and over her state law claims under 28 U.S.C. §1367(a) because they arise out of

the events and facts leading to her Federal claims.

3.     Venue is proper in this judicial district as the facts and events giving rise to

Plaintiffs’ claims occurred in this judicial district
      Case: 1:21-cv-04907 Document #: 1 Filed: 09/15/21 Page 2 of 11 PageID #:2




                                     THE PARTIES

4.     Plaintiff, Bobbie Bellinger, worked for Defendant American Indian Health

Services of Chicago since 2003.

5.     Defendant, American Indian Health Service of Chicago, Inc. (AIHS) is a non-

profit which provides health services to the American Indian community.

6.     Defendant, Kenneth Scott is the former Executive Director of Defendants Indian

Health Services of Chicago and was Plaintiff’s supervisor and is sued individually.

7.     Defendant, June Gerdes is a board member of AIHS and is sued individually.

8.     Defendant, Roxanne Lavallie-Unabia, is a former board member of AIHS and is

currently its Executive Director and is sued in her individual capacity.

                              FACTUAL BACKGROUND


9.     Plaintiff Bobbie Bellinger worked for Defendant American Indian Health Services

of Chicago in roles with increasing responsibility. During the course of her employment,

she pursued studies to complete her BA and earned an MA in Non-Profit Administration

in 2011. Her job evaluations regularly rated her as excellent and exceeding standards.

10.    In 2004, after Scott had been at AIHS for one year he began to harass and

sexually abuse Plaintiff. He would peek down her blouse. Then he got more aggressive

and would push her shirt open so he could look down at her breasts.

11.    Scott escalated his physical attacks over time. He would undo Ms. Bellinger’s

bra, squeeze her breasts extremely hard to the point where she would almost cry.

12.    He then began putting his hands down Ms. Bellinger’s pants once or twice

every day, if they were in the office together.




                                             2
      Case: 1:21-cv-04907 Document #: 1 Filed: 09/15/21 Page 3 of 11 PageID #:3




13.      Ms. Bellinger underwent a psychological examination consisting of numerous

assessments and evaluations as part of her process of dealing with the trauma caused by

Scott.

14.      Ms. Bellinger recounted how she was repeatedly sexually abused as a child by

an uncle in an elevator. When she told her mother she was not believed.

15.      Ms. Bellinger began to dissociate when her uncle abused her, she

remembered she would always turn her head and stare at the elevator gate until her

uncle finished.

16.      Her evaluator concluded Ms. Bellinger’s learned behaviors had her react as

she did as a five-year-old, “Her inability to stop Ken Scott’s acts of emotional and

sexual abuse towards her in the workplace can be attributed to … “Her history of

dissociation during sexual abuse she experienced as a child and young adult. She

reported entering a dissociative state during Mr. Scott’s abuse, during Mr. Scott’s abuse,

her historical defense against sexual and emotional abuse.”

17.      Scott knew of Ms. Bellinger’s past problems with alcohol and used his status as a

recovering alcohol to bond with Ms. Bellinger, but also to exploit this closeness.

18.      When they met Ms. Bellinger was a year into her recovery process from

alcoholism.

19.      Scott recounted to Ms. Bellinger when he was an alcohol abuse counselor when

he started his career. Scott told Ms. Bellinger that he and his partner would hit on

women in early recovery because they were an ‘easy target.’

20.      Scott also knew of the precarious financial position Ms. Bellinger was in as her

husband was suffering from a severe liver disease and unable to work.



                                              3
      Case: 1:21-cv-04907 Document #: 1 Filed: 09/15/21 Page 4 of 11 PageID #:4




21.    Scott knew Ms. Bellinger also could not afford to lose the health insurance she

received as an employee of AIHS and told her this.

22.    Scott would bring up that her husband needed his insurance.

23.    Scott would tell Ms. Bellinger, “You’ll never be able to find anyone to take him”

(for an insurance policy, given his health issues).

24.    At the time insurance companies could refuse to cover preexisting conditions and

as it was Ms. Bellinger was paying 1200 per month for his health insurance premiums

premium, in addition to his medications.

25.    Scott’s office contained a huge two-way mirror through which he could observe

other agency employees and anyone coming into the area.

26.    He used the two-way mirror to evade detection by other employees.

27.    Ms. Bellinger was in a staff meeting when the conversation turned to the subject

of trauma informed care.

28.    Ms. Bellinger mentioned that they needed to be aware that some coworkers may

be dealing with trauma at the workplace and recounted when one of her childhood

abusers came to the clinic after she started working there.

29.    She recounted how she “just froze.” Another staff member realized her

discomfort and took over with the patient.

30.    Incredibly, Scott responded to this by stating “well, it sounds like you have some

issues you haven’t dealt with yet. Let’s move on.”

31.    This incident was the catalyst for Ms. Bellinger bringing her concerns to AIHS to

try to put a stop to the behavior.

32.    Ms. Bellinger complained internally to the Board of AIHS on January 7, 2020.



                                             4
      Case: 1:21-cv-04907 Document #: 1 Filed: 09/15/21 Page 5 of 11 PageID #:5




33.    Feeling as if her complaints were not being take seriously and feeling traumatized

by the situation Ms. Bellinger followed the recommendation of her doctor not to return

to work

34.    Ms. Bellinger later learned that Scott had tendered his letter of resignation to the

Board on January 8, 2020, but that the Board decided to have him remain as Executive

Director until he was allowed to retire on February 28, 2020.

35.    MS. Bellinger struggled to find work after leaving AIHS but finally landed a job

with lower pay and benefits than the job at AIHS.

36.    During the course of her new employment, Ms. Bellinger has been asked to

undergo a background check.

37.    Ms. Bellinger understands that personnel at AIHS, with the approval of its

Executive Director, Defendant Roxanne M. Lavillie Unabia, falsely accused Ms.

Bellinger of financial improprieties, although there had been no accusations or any

investigation of her prior to her leaving.

38.    Ms. Bellinger believes that the false accusations are not only defamatory but are

retaliatory in nature for her having the temerity to file EEOC charges against AIHS and

complain of her treatment at the hands of Mr. Scott.

39.       Ms. Bellinger filed a charge with the EEOC on February 22, 2020, the agency

investigated and issued a Notice of Right to Sue which is attached as an exhibit to this

complaint.

                              COUNT I – Title VII
                SEX ASSAULT, HARASSMENT AND DISCRIMINATION

40.    Plaintiff re-alleges and incorporates here, by reference, the allegations set forth in

paragraphs 1-39.


                                             5
      Case: 1:21-cv-04907 Document #: 1 Filed: 09/15/21 Page 6 of 11 PageID #:6




41.    Based on the allegations as detailed above, AHSI is liable for the actions of its

former Executive Director Kenneth Scott for his severe and ongoing sexual assault and

harassment of Plaintiff Bobbie Bellinger.

42.    Because its Executive Director abuses Ms. Bellinger as he did, AIHS violated Title

VII which prohibits discrimination in the workplace.

43.    Such treatment of Ms. Bellinger and the harassment of other women employees

of AIHS changes the terms and conditions of their jobs and subjects them to treatment

which is not visited upon male employees of AIHS.

Wherefore, Plaintiff, respectfully requests that the Court enter a judgment against

Defendant AHSI as follows:

       A.     Declaring that Defendant AIHSI has violated Ms. Bellinger’s right to be
              free from sexual assault harassment and discrimination in her
              employment;

       B.     Ordering Defendant AHSI to reinstate Ms. Bellinger to her position with
              full salary and benefits.

       C.     Awarding any actual monetary losses sustained by the Plaintiff as a direct
              result of the violations including past and/or future wages;

       D.     Awarding interest on the amount described in the items listed above;

       E.     Awarding make-whole relief for the loss of any employment benefits or
              other compensation denied or lost by the Plaintiff;

       F.     Ordering Defendant AIHS from any further prohibited discrimination
              against her;

       G.     Awarding compensatory damages against AIHS for subjecting her to
              abusive, criminal and tortious treatment and for the effect it has on her
              emotional and mental health and stability;

       H.     Punitive damages in an amount sufficient to deter Defendant AHSI from
              allowing employees to be treated as was Ms. Bellinger;

       I.     An award of attorney’s fees pursuant to 42. U.S.C. Section 1988;

       J.     Costs incurred in filing and prosecuting this action; and
                                             6
      Case: 1:21-cv-04907 Document #: 1 Filed: 09/15/21 Page 7 of 11 PageID #:7




       K.     Such additional relief as this Court deems appropriate and just


                                            COUNT II
                                            BATTERY

44.    Plaintiff re-alleges and incorporates here, by reference, the allegations set forth in

paragraphs 1-43.

45.    Plaintiff brings this count against Defendant Kenneth Scott personally.

46.    By repeatedly sexually assaulting Ms. Bellinger against her wishes, Defendant

Scott has committed the tort of battery against Plaintiff.

Wherefore, Plaintiff, respectfully requests that the Court enter a judgment against

Defendant Kenneth Scott as follows:

       A. Awarding damages in an amount to be determined by a jury at trial

       B. Awarding any interest on the amount described in the items listed above;

       C. Awarding punitive damages against Scott in an amount sufficient to
          discourage him and others from abusing their power and subjecting others to
          this conduct;

       D. Awarding costs incurred in filing and prosecuting this action; and

       E. Such additional relief as this Court deems appropriate and just.


                                        COUNT III
                                    DEFAMATION PER SE

47.    Plaintiff re-alleges and incorporates here, by reference, the allegations set forth in

paragraphs 1-46.

48.    Plaintiff brings this count against Defendants AIHS and Roxanne Lavallie-

Unabia.

49.    By falsely reporting to her employer, which was conducting a background

clearance for Ms. Bellinger, that Ms. Bellinger had engaged in financial improprieties

                                             7
      Case: 1:21-cv-04907 Document #: 1 Filed: 09/15/21 Page 8 of 11 PageID #:8




when she was employed by AIHS, Defendant AIHS defamed Ms. Bellinger by falsely

accusing her of criminality, Defendant AIHS has committed the tort of defamation in

that it has impugned Ms. Bellinger’s reputation and damaged her standing with her

current employer. It is likely that she will lose her job due to AIHS’ defamatory actions.

50.    On information and belief, Defendant Roxanne Lavallie-Unabia authorized and

directed others to make the aforementioned false and defamatory statements to Ms.

Bellinger’s current employer about Ms. Bellinger or made them herself.

51.    In so doing Defendant Roxanne Lavallie-Unabia, has committed the tort of

defamation against Ms. Bellinger and is liable for her actions.

Wherefore, Plaintiff, respectfully requests that the Court enter a judgment against

Defendants AIHS Shelton as follows:

      A. Awarding presumed damages in an amount to be determined by a jury at trial

      B. Awarding punitive damages against Shelton in an amount sufficient to
         discourage individual Defendants from abusing their power and subjecting
         others to this conduct;

      C. Awarding costs incurred in filing and prosecuting this action; and

      D. Such additional relief as this Court deems appropriate and just.


                                    COUNT IV
                          INTERFERENCE WITH CONTRACT/
                        PROSPECTIVE ECONOMIC ADVANTAGE


52.    Plaintiff re-alleges and incorporates here, by reference, the allegations set forth in

paragraphs 1-51.

53.    Plaintiff brings this count against Defendants AIHS and Roxanne Lavallie-

Unabia.



                                             8
      Case: 1:21-cv-04907 Document #: 1 Filed: 09/15/21 Page 9 of 11 PageID #:9




54.    Defendants AIHS and Lavaille-Unabia knew Ms. Bellinger Gray had either a

contract or an expectancy with her current employer.

55.    Defendants AIHS and Lavaille-Unabia interfered with Ms. Bellinger’s

employment contract or expectancy by promoting and spreading spurious lies about her

accusing her of financial improprieties.

56.    And, in so doing, Defendants have created a cloud around Ms. Bellinger which

has had, and is likely to have, deleterious effects on her employment.

57.    Defendants did so with the intent to harm Ms. Bellinger because she raised and

pursued claims of Sexual assault and harassment against Defendant Scott.

Wherefore, Plaintiff, respectfully requests that the Court enter a judgment against

Defendants as follows:

       A.     Any actual past and future monetary losses sustained by the Plaintiff as a
              direct result of the violations including past and future wages;

       B.     The interest on the amount described in the items listed above,

       C.     Restoration and make-whole relief for the loss of any employment benefits
              or other compensation denied or lost by the Plaintiff;

       D.     Punitive damages to deter Defendants from abusing their power and using
              their position to subjecting others to this conduct;

       F.     Costs incurred in filing and prosecuting this action; and

       G.     Such additional relief as this Court deems appropriate and just

                                            COUNT V
                                           NEGLIGENCE


58.    Plaintiff re-alleges and incorporates here, by reference, the allegations set forth in

paragraphs 1-57.

59.    Plaintiff brings this count against Defendants Roxanne Lavallie-Unabia, June

Gerdes and Does 1-3.
                                             9
      Case: 1:21-cv-04907 Document #: 1 Filed: 09/15/21 Page 10 of 11 PageID #:10




60.     The Board members had a duty to supervise Kenneth Scott and to enforce

Federal anti-discrimination law and AIHS’ anti-sexual harassment policy.

61.     Board members were aware that Kenneth Scott engaged in inappropriate

behavior with staff and became aware of Scott’s horrifying treatment of Ms. Bellinger.

62.     Instead of disciplining Mr. Scott the Board rescinded his resignation and allowed

him to continue on as Executive Director for nearly two months after learning of Ms.

Bellinger’s abuse.

63.     Board members June Gerdes, Roxanne Lavallie-Unabia and Does 1-3 knew or

should have known about Scott’s abusive treatment of women employees of AIHS and

chose to look the other way.

64.     By failing to adequately supervise, Kenneth Scott, so as to prevent and/or put a

stop to his abusive treatment of Ms. Bellinger, Board members June Gerdes, Roxanne

Lavallie-Unabia and Does 1-3 committed the tort of negligence.

Wherefore, Plaintiff, respectfully requests that the Court enter a judgment against

Defendants as follows:

        A.    Any actual past and future monetary losses sustained by the Plaintiff as a
              direct result of the violations including past and future wages;

        B.    The interest on the amount described in the items listed above,

        C.    Restoration and make-whole relief for the loss of any employment benefits
              or other compensation denied or lost by the Plaintiff;

        D.    Punitive damages to deter Defendants from failing to put a stop to abuse of
              AIHS staff and allowing others to use their position of power to subject
              others to this conduct;

        F.    Costs incurred in filing and prosecuting this action; and

        G.    Such additional relief as this Court deems appropriate and just



                                            10
    Case: 1:21-cv-04907 Document #: 1 Filed: 09/15/21 Page 11 of 11 PageID #:11




                                       Jury Demand

Plaintiffs hereby demand a jury trial pursuant to Rule 38(b) of the Federal Rules of Civil

Procedure on all issues so triable.

                                                       By: _/s/ Jorge Sanchez______
                                                            One of Plaintiff’s attorneys.
Jorge Sanchez
Lopez & Sanchez
77 W. Washington, Suite 1313,
Chicago, IL 60602
attysanchez@gmail.com
(312) 420-6784
ARDC# 6244796

Dated: September 15, 2021




                                            11
